Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 15, 2015

The Court of Appeals hereby passes the following order:

A15A1357. WHATLEY v. THE STATE.

      On May 18, 2015, this court denied appellant’s motion seeking an appointment
of appellate counsel, but granted him 20 more days to file his brief, which was
initially due on April 2, 2015. The order noted that failure to file by that deadline
would result in the dismissal of appellant’s appeal.
      On June 5, 2015, the appellant moved for an extension of 60 more days in
which to file his brief. The request is hereby DENIED.
      Although the appellant was ordered on May 18, 2015, to file a brief within 20
days, he has not done so as of the date of this order. Accordingly, this appeal is
hereby DISMISSED as abandoned pursuant to Court of Appeals Rules 13 and 23 (a).
See Whittle v. State, 210 Ga. App. 841, 842 (437 SE2d 842) (1993). (“[W]hen an
appellant elects to pursue his own appeal, and fails to file enumerations of error or a
brief after having been ordered to do so by this court, the appeal will be dismissed.”)



                                        Court of Appeals of the State of Georgia
                                                                             06/15/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.